Atkinson, J.
It is not the special damage or injury resulting from the unskillfulness of an attorney at law in the representation of his client’s interests, hut the breach of the duty imposed by the contract of employment, which gives a right o£ action for damages sustained. The statute of limitations in such a case runs, therefore, from the date of the breach of duty, and not from the time when the extent of the resulting injury is ascertained. The action in the present case not having been brought within four years from the date of the breach of duty, and nothing being alleged which in the meantime suspended its operation, the court properly dismissed the plaintiff’s declaration. Crawford v. Gaulden, 33 Ga. 173; Lilly v. Boyd, 72 Ga. 83; Weeks on Attorneys at Law, section 320; Wood on Limitations, vol. 1, section 122. Judgment affirmed.
The action was dismissed on demurrer, as barred by the statute of limitations.
Arnold & Arnold, for plaintiff.
Glenn, Slaton & Phillips and Palmer & Read, for defendants.